In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an uninsured motorist claim, Sheri Eskenazi appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), entered January 19, 1993, which granted the petition.
*624Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the petitioner met its burden of establishing that there was no physical contact between the appellant’s vehicle and an alleged "hit-and-run” vehicle (see, e.g., Matter of Allstate Ins. Co. v Tauszik, 177 AD2d 486). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.